Citation Nr: 1130935	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  02-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 12, 1978 to November 29, 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2002 rating decision in which the RO declined to reopen a claim for service connection for a left knee disability, as well as denied service connection for bipolar disorder.  In October 2004, the Board determined that the appellant had filed a timely NOD with the denial of these claims in October 2002, and remanded the claims to the RO, via the Appeals Management Center (AMC), for issuance of a statement of the case (SOC) and opportunity to perfect an appeal as to these issues.  On remand, the RO issued the requested SOC in October 2006.  The RO accepted a statement filed by the Veteran in May 2006 as a timely-filed substantive appeal as to these issues, notwithstanding the fact that the document pre-dated the SOC on these issues.  See Archibold v. Brown, 9 Vet. App. 124, 132 (1996).  

The Board notes that the Veteran was previously represented by the North Carolina Division of Veterans Affairs (NCDVA).  A September 2005 letter reflects that, upon certification of the appeal to the Board, the NCDVA revoked its representation in favor of the American Legion.  However, there is no power of attorney in favor of the American Legion in the claims file.  In a February 2007 letter to the Veteran, the Board requested a new power of attorney from the Veteran and enclosed a VA Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative").  

In May 2007, the Board remanded the claim on appeal to the RO, via the AMC, for additional development.  Because the Veteran did not respond to its February 2007 letter concerning representation, in the May 2007 remand, the Board directed that the RO/AMC attempt to clarify whether the Veteran was represented by the American Legion.  Consequently, in a July 2008 letter, the RO/AMC requested that the Veteran clarify his representation by completing a VA Form 21-22 in favor of the American Legion, if indeed the Veteran wished the American Legion to represent him.  Once again, however, the Veteran did not respond.  After completing other requested actions, the AMC continued to deny the claim (as reflected in a September 2009 supplemental SOC (SSOC)).

In January 2010, the Board, inter alia, denied the claim for service connection for bipolar disorder, granted the petition to reopen a claim for service connection for a left knee disability, and remanded the claim for service connection for a left knee disability, on the merits, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a June 2011 SSOC) and returned the matter remaining on appeal to the Board for appellate consideration.

Under the circumstances noted above, and because the Veteran has not filed a VA Form 21-22 in favor of any Veteran's Service Organization since the September 2005 revocation of representation by the NCDVA, the Board continues to recognize the Veteran as proceeding pro se in this appeal.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim for service connection for a left knee disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2010).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The evidence of record clearly establishes that the Veteran suffered a left knee disability prior to service.  At entrance examination, in August 1978, the examiner noted an abnormal left knee.  The Veteran reported that he had undergone a meniscectomy for a meniscus tear in 1968.  

The Veteran essentially asserts that his pre-existing left knee disability was aggravated by service.  

Service treatment records do reflect that the Veteran was seen on several occasions during his brief period of service for left knee pain.  Additionally, a November 1978 orthopedic consultation request reveals that the Veteran was noted to have anteromedial instability and chondromalacia patella of the left knee.  Both of these problems were deemed to have existed prior to entry into service.

Post service, the record reflects that the Veteran continued to experience chronic left knee pain and developed arthritis.  Private progress notes from Salisbury Orthopedic Associates from December 1998 to October 1999 reflect that the Veteran had had initial left knee surgery in 1969 that was probably a medial meniscectomy since his X-rays showed marked degenerative narrowing of the medial joint.  The Veteran was experiencing severe pain in the knee and received injections for pain and an arthroscopy.  In a July 2001 letter, a private treating physician, Dr. Comadoll, noted that the Veteran had had multiple procedures done to both knees, which had left him with severe degenerative disease.  In March 2003, the Veteran had left knee surgery, which included medial and lateral chondral abrasion, partial lateral meniscectomy and trochlea patella femoral chondral abrasion.  In August 2003 the Veteran had a total knee replacement.  It was noted that he had had arthritis of the joint for many years, which had recently gotten worse.  

In February 2005, the Veteran was afforded an examination of the left knee by a VA physician.  After reviewing the claims file and examining the Veteran, the physician found that the Veteran continued to have symptoms in the left knee while he was in service and that these symptoms were certainly related to his activity in service.   However, the physician found that whether the aggravation of the Veteran's left knee disability was beyond normal progression could not be stated without resort to unfounded speculation.

Due to the speculative nature of the February 2005 VA examiner's opinion, the Board remanded the claim in January 2010 for additional VA examination and medical opinion.  The Veteran was afforded a VA examination in May 2010.  The examiner's impression was left knee degenerative joint disease.  The examiner opined that it was at least as likely as not that the Veteran's degenerative joint disease of the left knee was due to injury incurred during service.  The RO asked the examiner to clarify his opinion since the examiner did not indicate any in-service injury responsible for the Veteran's left knee disability.  

In order for the examiner to provide an addendum report, the Veteran underwent additional VA examination in March 2011.  The impression was left total knee replacement, secondary to left knee degenerative joint disease.  The examiner stated that he could not resolve the issue of aggravation without resorting to mere speculation.  

Regarding the opinions provided by the VA examiners, the Board points out that opinions like these amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The medical opinions of record are therefore inadequate to decide the claim for service connection for a left knee disability.  

As, for the reasons expressed, the medical opinion evidence currently of record is inadequate, further examination and a more definitive medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examining physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for a left knee disability.   

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should offer an opinion, consistent with sound medical judgment, as to whether it is (1) more likely than not (i.e., there is a greater than 50 percent probability), (2) as likely as not (i.e., there is at least a 50 percent probability), or (3) less likely than not (i.e., there is a less than 50 percent probability) that the Veteran's pre-existing left knee disability was aggravated (i.e., permanently worsened) beyond the natural progression during, or as a result of, service.

In rendering the requested opinion, the physician should specifically consider the service treatment records, the February 2005, May 2010, and March 2011 VA examination reports, along with all other post-service medical evidence, and the Veteran's contentions.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for left knee disability.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim for service connection, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for service connection in light of pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


